DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108810199A.
	As to claim 1, CN108810199A discloses in figure 7, a liquid crystal display comprising: a backlight layer 2 having a first light transmitting hole 20; a filter layer 111 having a colorless region 112 corresponding to the light transmitting hole; an image display element 3 disposed at the first light transmitting hole, wherein the image display element is configured to project light onto the liquid crystal display corresponding to the colorless region; and wherein the image display element 3 comprises: a sub-image display element 32 and a light gathering member 4 disposed above a light emitting surface of the sub-image display element, wherein the light gathering member 4 is disposed to project light from the sub-image display element in an inclined direction onto the liquid crystal display corresponding to the colorless region uniformly.
As to claim 2, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0048] that the image display element 3 comprises a color display state.
	As to claim 3, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 7 that the light gathering member 4 is configured to uniformly project the light emitting from the sub-image display element 32 onto the colorless region that is misaligned with the sub-image display element (i.e. aligned with the camera 200).
	As to claim 4, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 7, a liquid crystal driving element 122.  CN108810199A further discloses in paragraph [0082] that a liquid crystal 132A1 has a transparent state driven by the liquid crystal driving element.
	As to claim 5, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 4.  CN108810199A further discloses in paragraph [0082] that the liquid crystal 132A1 has a non-transparent state driven by the liquid crystal driving element, wherein the light transmittance of the liquid crystal in the non-transparent state is smaller than that of the liquid crystal in the transparent state.
	As to claim 6, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraphs [0056] and [0057] that the image display element 3 is turned on and off, which inherently requires a display driving element.
As to claim 8, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN108810199A further discloses in paragraph [0067] that the sub-image display element 31 may comprise a point source such as a mini light emitting diode element.
	As to claim 11, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0056] that the liquid crystal display and the image display element are operated such that the picture displayed outside the colorless region is synchronized with the picture displayed in the colorless region.  This inherently requires the liquid crystal driving element to be connected to and in communication with the display driving element.
As to claim 12, CN108810199A discloses in figure 7, a liquid crystal display comprising: a backlight layer 2 having a first light transmitting hole 20; a filter layer 111 having a colorless region 112 corresponding to the light transmitting hole; an image display element 3 disposed at the first light transmitting hole, wherein the image display element is configured to project light onto the liquid crystal display corresponding to the colorless region; and wherein the image display element 3 comprises: a sub-image display element 32 and a light gathering member 4 disposed above a light emitting surface of the sub-image display element, wherein the light gathering member 4 is disposed to project light from the sub-image display element in an inclined direction onto the liquid crystal display corresponding to the colorless region uniformly.  CN108810199A further discloses in paragraph [0051], emitting light from the backlight layer 2 to display an image outside the colorless region of the liquid crystal display.  
As to claim 13, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 12.  CN108810199A further discloses in paragraph [0049] that the image display element provides a color image.
	As to claim 14, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 12.  CN108810199A further discloses in paragraph [0052], driving liquid crystal in the colorless region to be rotated to a light transmitting state and changing a polarization angle of the light emitted by the image display element 3, such that the light penetrates an outer polarizing layer.
	As to claim 15, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 12.  CN108810199A further discloses in paragraph [0056], communicating between a liquid crystal driving element of the liquid crystal display and a display driving element of the image display element, such that the image displayed outside the colorless region is synchronized with the image displayed in the colorless region.
	As to claim 16, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 12.  CN108810199A further discloses in paragraph [0057], emitting light from the backlight layer 2 to display an image outside the colorless region, and turning off the image display element 3, and turning the liquid crystal in the colorless region to a light transmitting state, to realize light collection where external light enters the camera module through the colorless region and the first light transmission hole.
As to claim 17, CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 12.  Furthermore, the display of CN108810199A would inherently have a screen off mode where the backlight layer and the image display element are turned off and the liquid crystal in the colorless region is turned to a light shielding state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A as applied to claim 1 above, and in view of Ishida et al. (US 2016/0161664).
	CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose an inner polarizing layer of the liquid crystal display which is formed with a second light transmitting hole corresponding to the first light transmitting hole.  Ishida discloses in figure 7, an inner polarizing layer 26 formed with a second light transmission hole 27 corresponding to the first light transmission hole 34.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN108810199A by providing an inner polarizing layer formed with a second light transmitting hole .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A as applied to claim 3 above, and in view of Su (US 2013/0015482).
CN108810199A discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose that the light gathering element is a prism, micro-lens array, or a lens array.  Su discloses in figure 4, a light gathering element 108 which is a micro-lens array.  Su teaches in paragraph [0045] that the micro-lens array improves the directivity of light emitted by the light emitting element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN108810199A by providing a light gathering element which is a micro-lens array as disclosed by Su in order to improve the directivity of the light emitted by the light emitting element.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A in view of CN108469704A.
As to claim 18, CN108810199A discloses in figure 2, a liquid crystal display comprising: a backlight layer 2 having a first light transmitting hole 20; a filter layer 111 having a colorless region 112 corresponding to the light transmitting hole; an image display element 3 disposed at the first light transmitting hole, wherein the image display element is configured to project light onto the liquid crystal display corresponding to the colorless region.
CN108810199A does not disclose a lens disposed corresponding to the first light transmitting hole with the image display element disposed in a surrounding region of the 
As to claim 19, CN108810199A in view of CN108469704A discloses all of the elements of the claimed invention discussed above regarding claim 18.  CN108469704A further discloses in figure 3 that the image display element is disposed on one side of the lens 1460.
As to claim 20, CN108810199A in view of CN108469704A discloses all of the elements of the claimed invention discussed above regarding claim 19.  CN108810199A further discloses in figures 1 and 2 that the terminal is a full screen mobile phone and comprises a camera 200 corresponding to the first light transmitting hole 20.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A as applied to claim 1 above, and in view of CN108469704A.
.
Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
	Applicant argues that CN108810199A does not disclose projecting light in an inclined direction onto the colorless region of the liquid crystal display.  However, figure 7 of CN108810199A shows that the light gathering element 4 directs light in an inclined direction in order to project light onto the portion of the colorless region which overlaps the camera module 200.  Regarding claim 18, CN108810199A is modified by the configuration in figure 3 of CN108469704A, which shows a light gathering element 1442 which directs light in an inclined direction onto the colorless region.  Regarding claim 3, figure 7 of CN108810199A shows that the portion of the colorless region which overlaps the camera module 200 is misaligned with the sub-image display element 32.  Regarding claim 10, CN108810199A is modified by the configuration in figure 3 of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871       

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871